*256Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Joseph Dalton petitions for a writ of mandamus, asserting excessive delay and seeking an order directing the district court to rule on his case following remand from this court for resentencing. As the district court has appointed new counsel for Dalton and has directed the U.S. Marshal to transport Dalton to the court for resentencing, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.